Citation Nr: 1706802	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-15 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Alzheimer's disease (also claimed as volume loss and mild chronic microvascular ischemic disease, mental disturbances, claustrophobia, sleep problems, and strained relationship), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for Alzheimer's disease.  Jurisdiction of the case is with the VA RO in Reno, Nevada.

In a December 2015 decision, the Board denied the Veteran's claim of service connection for Alzheimer's disease.  

The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Remand (JMR), the Veteran and the VA General Counsel agreed that the Board's decision should be vacated and remanded to allow the Board to reconsider the service connection claim and, if needed, to provide adequate reasons or bases to support its denial (10/31/16 VBMS CAVC Decision, p. 2).  A copy of the Court's Order vacating the Board's decision and remanding the matter to the Board consistent with the JMR is in the file.


FINDING OF FACT

On December 1, 2016 the Board was notified by the VA RO in Reno that the appellant died in November 2016 (12/1/16 VBMS VA 21-0820 Report of General Information).


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
	                                                      ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


